638 So. 2d 628 (1994)
Michael KEY, D.O., et al., Appellant,
v.
Roland Pierre ANGRAND, et al., Appellees.
No. 92-2809.
District Court of Appeal of Florida, Third District.
July 5, 1994.
Hicks, Anderson & Blum, and Alyssa Campbell, Miami, for appellant.
Perse & Ginsberg, Arnold R. Ginsberg, and Daryl L. Merl, Miami, for appellees.
Before NESBITT, LEVY and GERSTEN, JJ.
PER CURIAM.
In this appeal from a final judgment awarding attorneys' fees, the underlying judgment which was the basis for the award of fees has been reversed. See Key v. Angrand, 630 So. 2d 646 (Fla. 3d DCA 1994). Because there is no underlying judgment in favor of the appellees, and therefore no currently prevailing party, we reverse the December 15, 1992 final judgment awarding attorneys' fees. See Interamerican Car Rental, Inc. v. Gonzalez, 638 So. 2d 89 (Fla. 3d DCA 1994).
Reversed.